The unlawful sale of intoxicating liquor is the offense; penalty, confinement in the penitentiary for one year.
Lloyd Ellingwood is named as the purchaser. He testified that he purchased a pint of whisky from the appellant and paid him for it; that the transaction took place on the 5th day of April, 1930. Another witness testified to substantially the same effect.
By witnesses introduced the appellant set up the defense of alibi.
We find no bills of exception; nor does the record present for review any matter other than the sufficiency of the evidence. The conflict in the evidence was settled by the verdict of the jury.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.